Citation Nr: 1726973	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-33 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine scoliosis.

2.  Entitlement to service connection for right arm neuropathy.

3.  Entitlement to service connection for left arm neuropathy.

4.  Entitlement to service connection for left leg neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to July 11, 2016.

6.  Entitlement to rating in excess of 50 percent for PTSD from July 11, 2016.

7.  Entitlement to an initial, compensable rating prior to August 21, 2012, and a rating in excess of 10 percent from August 21, 2012, for degenerative changes with scoliosis of the thoracolumbar spine.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1989, from February 1990 to April 1990, from August 2002 to August 2003, from December 2006 to December 2007, and from May 2009 to June 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, denied service connection for cervical spine scoliosis and neuropathy of the right and left arms and legs.  The rating decision also granted service connection for PTSD and degenerative changes with scoliosis of the thoracolumbar spine and assigned 10 percent and noncompensable ratings, respectively, each effective from June 8, 2010.

In November 2010, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for cervical scoliosis and neuropathy of each upper and lower extremity and with the assigned disability ratings for PTSD and the thoracolumbar spine disability.  The RO issued a statement of the case (SOC) in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.  

Subsequently, in a July 2016 rating decision, the RO assigned a higher, 50 percent rating for PTSD, effective July 11, 2016; as well as assigned a higher, 10 percent rating for degenerative changes with scoliosis of the thoracolumbar spine , effective August 31, 2012.  However, inasmuch as higher ratings are available for PTSD and  thoracolumbar spine disability before and after each assigned effective date for the higher rating, and the Veteran is presumed to seek the maximum available benefit for each disability, the Board has characterized that portion of the appeal pertaining to those matters as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability); AB v. Brown, 6 Vet. App. 35, 38 (1993).   For reasons made clear below, the Board has bifurcated the PTSD evaluation issue into the two claims indicated. 

In the July 2016 rating decision, the RO  also granted service connection for right sciatic radiculopathy (claimed as right leg neuropathy) and assigned a 10 percent rating, effective May 5, 2012.  This action resolved the claim for service connection for a right leg disability and no downstream higher rating or earlier effective date for this disability is currently before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In a July 2016 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's service connection claims for cervical scoliosis and neuropathy of each arm and left leg, as well as his claims for higher ratings for PTSD and thoracolumbar spine disability. 

In November 2016, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.

The Board's disposition of the matter a rating in excess of 50 percent for PTSD is addressed below.  The remaining claims on are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the November 2, 2016 Board hearing, prior to the promulgation of an appellate decision, the Veteran withdrew, on the record. the appeal as to the matter of his entitlement to a rating in excess of 50 percent for PTSD from July 11, 2016.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the matter of entitlement to a rating in excess of 50 percent for PTSD from July 11, 2016 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the initial 10 percent rating assigned for service-connected PTSD.  As noted, during the pendency of the appeal, in a July 2016 rating decision awarded a higher, 50 percent rating for PTSD, effective July 11, 2016; however, higher ratings remained available.  As a result, with respect to evaluation of PTSD, the matters of the Veteran's entitlement to a rating in excess of 10 percent prior to July 11, 2016, and a rating in excess of 50 percent from that date, remained on appeal.  

During the November 2016 hearing, however, the Veteran expressed his satisfaction with the 50 percent rating assigned for PTSD effective July 11, 2016 and withdrew, on the record, the appeal as to that matter.

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the matter of the Veteran's entitlement to a  rating in excess of 50 percent for PTSD from July 11, 2016.  See 38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that matter, and it must be dismissed.


ORDER

The appeal as to the matter of entitlement to a rating in excess of 50 percent for PTSD, from July 11, 2016, is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted.

The Veteran seeks service connection for cervical scoliosis and for neuropathy of each arm and the left leg.  He also seeks higher initial ratings for PTSD prior to July 11, 2016, and for degenerative changes with scoliosis of the thoracolumbar spine prior to and from August 31, 2012.  

In May 2011 correspondence, the Veteran's private physician, H. Williams, M.D., indicated that the Veteran had been an active patient since August 2003 and described the Veteran's "definite symptoms of both cervical and lumbar sensory radiculopathy without significant weakness."  Dr. Williams also reported that the Veteran had slightly decreased range of motion at the neck region on examination in March 2011.  Unfortunately, the Board has not located the March 2011 treatment record among the treatment records from Dr. Williams dated from August 2010 to March 2013 currently associated with the claims file.  In addition, the outstanding treatment records from Dr. Williams appear to be pertinent to the claims on appeal.  

Similarly, the Veteran contends that at least a 50 percent rating for PTSD is warranted from the date service connection was established (June 8, 2010) until the rating was increased to 50 percent effective July 11, 2016.  He testified that prior to July 11, 2016, his PTSD symptoms had been the same or slightly worse than they were on VA fee-basis examination in July 2016.  He also testified that he had received treatment for approximately eight months around 2013 from an out-of-state, private therapist, S. Wynne, over Skype.  Those records have not been obtained, but may support his claim for a rating in excess of 10 percent for PTSD prior to July 11, 2016.

Because the outstanding treatment records from Dr. Williams and the therapy records from S. Wynne may be relevant to the service connection issues and higher rating issues remaining on appeal, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to these claims (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish all records from Dr. Williams and all records from S. Wynne, or furnish appropriate authorization to enable VA to obtain any such records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

As for VA records, on remand, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Hampton VA Medical Center (VAMC) and related clinics dated since January 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2024); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal-to include, after receiving any outstanding pertinent evidence, arranging for the Veteran to under any additional VA examination(s), and/or otherwise obtaining any medical opinion(s) if, appropriate-prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain from the Hampton VAMC and any related clinic(s) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2011.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to enable VA to obtain, all treatment records from H. Williams, M.D., and all mental health therapy records from S. Wynne.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted- to include, after receiving any outstanding pertinent evidence, arranging for the Veteran to under any additional VA examination(s), and/or otherwise obtaining further medical opinion(s) if, appropriate-adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication in July 2016) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


